Ingraham, P. J. (dissenting):
I dissent. ' I think the plaintiff by accepting the new notes, discounting them, placing the proceeds to the credit of .the maker, and charging up the note in suit to the maker disqualified itself from commencing an action on the note in suit, at any rate until-the time at which the new notes were payable. There was an extension of payment of the note in suit which would prevent the defendant from at any time paying the debt and recovering against the maker of the note in suit. There was no agreement express or implied that the bank reserved for the benefit of the indorser its liability upon the note in suit so that the indorser could at any time by paying the note in suit have enforced it against the maker. The effect of the agreement as I understand it waáthát the bank should hold the liability of the indorser if the new notes were not paid, an agreement which, to be binding upon the indorser, required- that he should participate in it. It was all done without his knowledge or consent. To prevent this extension of the time of payment from operating to discharge the indorser, it seems to me it was necessary that the liability of the maker of the note in suit should have been preserved intact so that the defendant, by .paying the note at any time, could have enforced that liability. I think under the arrange-' ment adopted between the plaintiff and the maker of the note the right of action against the maker of the note was either discharged or suspended and that discharged the indorser. .
I think, therefore, the judgment should be reversed. '
Judgment affirmed, with costs.